NO. 07-08-0093-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

APRIL 28, 2008
                                       ______________________________

ANDY DEWAYNE POSEY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 53,792-E; HONORABLE ABE LOPEZ, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
ON ABATEMENT AND REMAND
          Appellant, Andy DeWayne Posey, appeals his conviction for possession of a
controlled substance in a drug free zone, enhanced, and sentence of 40 years
incarceration in the Institutional Division of the Texas Department of Criminal Justice.  On
April 11, 2008, the clerk’s record was filed in this cause.  
          The clerk’s record does not contain a certification by the trial court of appellant’s
right of appeal under Texas Rule of Appellant Procedure 25.2(d).  Rule 25 requires the trial
court to enter such a certification “each time it enters a judgment of guilt or other
appealable order.”  Tex. R. App. P. 25.2(a)(2). 
          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  On remand, the trial court shall utilize whatever means necessary to
secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of
Appellate Procedure 25.2(d), regarding appellant’s appeal of the trial court’s judgment. 
Once executed, the certification shall be included in a supplemental clerk’s record and filed
with this Court on or before May 28, 2008.  
          It is so ordered.
 
                                                                           Per Curiam
 
Do not publish.